DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants' arguments, filed July 15, 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims
Claim Rejections - 35 USC § 112 – Not Further Limiting (New Rejection)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 13 is dependent on claim 1. Claim 1 recites that the partially hydrolyzed plant protein is present in an amount from 0.1 to 0.5 weight %, whereas claim 13 recites 0.05 to 1% by weight.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103- Obviousness (Maintained Rejection)
Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima et al. (JP2008074774) in view of Vermeer (US 5,624,906).
Nakajima et al. disclose oral compositions comprising a zinc compound and a protein hydrolysate derived from soybean or wheat. The wheat includes wheat gluten and has a molecular weight of 700 (Promois WG with additives methylparaben, propylparaben and butylene glycol (preservatives)) (paragraph 0021). The protein hydrolysate may comprise 1 to 4% by weight of the composition (Abstract). The molecular weight of the protein hydrolysates range from 300 to 4,000, preferably 500 to 2,000 (paragraph 0018). The compositions may be formulated in to mouthwashes. A mouthwash comprises purified water, a water-soluble zinc compound, sodium fluoride, sodium monofluorophosphate, sodium saccharin, xylitol and glycerin (paragraph 0040). The mouthwash of Example 10 comprises 1% of wheat hydrolyzed protein and 0.05 
Nakajima et al. differ from the instant claims insofar as they do not disclose cetylpyridinium chloride. 
Vermeer disclosed composition that may be formulated into mouthwashes. The mouthwash and dental rinse compositions are preferably liquids based predominantly on water. Therapeutic mouthwashes are formulated for the purpose of relieving infection, preventing dental caries, or mitigating some other pathological condition that may be associated with the mouth, teeth or throat (col. 1, lines 62-65). Water general comprises 45% to about 90% by weight of the composition. Fluoride may be included and typical levels of fluoride are from about 0% to about 5% by weight of the composition. Flavors are used and typical levels of flavor oil are from about 0.01% to about 4% by weight of the composition. Antibacterial agents include cetylpyridinium chloride and comprise 0 to about 5% by weight of the composition. Surfactants include nonionic surfactant. Anionic surfactants include hydrolyzed protein from wheat gluten. Typical levels of surfactant are about 0.02% to about 25% by weight of the composition. Examples of humectants useful in the present invention which serve to add body or mouth feel to a mouthwash or dental rinse composition and retain moisture in a 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have used cetylpyridinium chloride and a phosphate buffer in the compositions of Nakajima et al. to use in a method of reducing the incidence, size or visibility of white lesions on teeth to obtain their therapeutic function as an antibacterial agent pH adjusting agent. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used the compositions of Nakajima et al. to reduce the incidence, size or visibility of white lesions on teeth because it has antibacterial effect. This would reduce the incidence of white spots lesions on the teeth because white spot lesions may be caused by bacteria. 

Response to Arguments
The Examiner submits that although claim 1 was amended, claim 13 still reads on 1% hydrolyzed protein. Therefore it is not clear if the claim 1 also encompasses 1%. 

Claim Rejections - 35 USC § 103- Obviousness (New Rejection, Necessitated by Amendment) 
Claims 1-7 and 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vermeer (US 5,624,906).
Vermeer disclosed composition that may be formulated into mouthwashes. The mouthwash and dental rinse compositions are preferably liquids based predominantly on water. Therapeutic mouthwashes are formulated for the purpose of relieving infection, preventing dental caries, or mitigating some other pathological condition that may be associated with the mouth, teeth or throat (col. 1, lines 62-65). Water general comprises 45% to about 90% by weight of the composition. Fluoride may be included and typical levels of fluoride are from about 0% to about 5% by weight of the composition. Flavors are used and typical levels of flavor oil are from about 0.01% to about 4% by weight of the composition. Antibacterial agents include cetylpyridinium chloride and comprise 0 to about 5% by weight of the composition. Surfactants include nonionic surfactant. Anionic surfactants include hydrolyzed protein from wheat gluten. Typical levels of surfactant are about 0.02% to about 25% by weight of the composition. Examples of humectants useful in the present invention which serve to add body or mouth feel to a mouthwash or dental rinse composition and retain moisture in a 
The prior discloses compositions containing a hydrolyzed protein and orally acceptable carrier for a method of treating white spot lesions. Together these would provide a composition as claimed instantly. 
The prior art is not anticipatory insofar as these combinations must be selected from various lists/locations in the reference. It would have been obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art. 
Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since “this combination is merely a predictable used of prior art elements according to their established functions” – see fifth page of the decision).  


Obvious-Type Double Patenting (Maintained Rejections)
1) Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6-11 and 14-19 of copending Application No. 15/771,258 (reference application).  Claim 8 is cancelled.
Although the claims at issue are not identical, they are not patentably distinct from each other because they are coextensive insofar as they both recite compositions comprising a partially hydrolyzed protein in an oral care composition. The instant claims differ from the copending claims insofar as the instant claims recite a method and the copending claims recite a composition and a method. However it would have been obvious to one of ordinary skill at the time the applications were filed to have used the compositions of the copending claims in the method of the instant claims because the composition of the copending claims and the composition used in the method of the instant claims are oral care compositions comprising a partially hydrolyzed protein.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments


2) Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 15-20 of copending Application No. 15/771,256 (reference application).  Claim 8 is cancelled.
Although the claims at issue are not identical, they are not patentably distinct from each other because they are coextensive insofar as they both recite compositions comprising a partially hydrolyzed protein in an oral care composition. The instant claims differ from the copending claims insofar as the instant claims recite a method and the copending claims recite a composition and a method. However it would have been obvious to one of ordinary skill at the time the applications were filed to have used the compositions of the copending claims in the method of the instant claims because the composition of the copending claims and the composition used in the method of the instant claims are oral care compositions comprising a partially hydrolyzed protein.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicants respectfully defer these issues until the application is otherwise in condition for allowance. Since this has not occurred, the rejection is maintained. 

Conclusion

	Claim 15 is withdrawn.
	No claims allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071.  The examiner can normally be reached on Monday-Friday 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEZAH ROBERTS/Primary Examiner, Art Unit 1612